Case 1:18-cv-00549-.].]I\/|-LDA Document 1-1 Filed 10/03/18 Page 1 of 11 Page|D #: 36

EXHIBIT 1

Q?€§§ell:leQWWB-JJM=LDA D@Q!lm@ntJl-il HH&GCDIMGH[IS PE@@& BfOfOlPMI|E>. 42137

 

 

F-EDERAL HOUSING FINANCE AGENCY

 

 

 

 

 

STATEMENT

Contact: Corinne Russell (202) 4l4-6921
Stefanie Mullin (202) 414-6376

For Immediate Release
September 7, 2008

****EMBARGOED UNTIL 11 a.m. *i**"‘

STATEMENT ()F FHFA DIRECTOR JAMES B. LOCKHART
Good Morning v
Fannie Mae and Freddie Mac share the critical mission of providing stability and
liquidity to the housing market. Between them, the Enterprises have 354 trillion
of guaranteed mortgage-backed securities (MBS) and debt outstanding, Which is
equal to the publicly held debt of the United States. Their market share of all new
mortgages reached over 80 percent earlier this year, but it is now falling During

the turmoil last year, they played a Very important role in providing liquidity to the
conforming mortgage market. That has required a very careful and delicate

balance of mission and safety and soundness. A key component of this balance has

been their ability to raise and maintain capital. Given recent market conditions, the

l

C@a§eli:l§z€ner-JJM-LDA wollmth mwmmeaae Pa@@e efdfoiaamgeln ast

balance has been lost. Unfortunately, as house prices, earnings and capital have
continued to deteriorate, their ability to fulfill their mission has deteriorated In

particular, the capacity of their capital to absorb further losses while supporting

new business activity is in doubt.

Today’s action addresses safety and soundness concerns. FHFA’s rating system is
called GSE Enterprise Risk or G-Seer. lt stands for; Governance, Solvency,
Earnings and Enterprise Risk which includes credit, market and operational risk.
There are pervasive weaknesses across the board, which have been getting worse

in this market.

Over the last three years OFHEO, and now FI-IFA, have worked hard to encourage
the Enterprises to rectify their accounting, systems, controls and risk management

issues. They have made good progress in many areas, but market conditions have

overwhelmed that progress.

The result has been that they have been unable to provide needed stability to the

market. They also find themselves unable to meet their affordable housing

mission. Rather than letting these conditions fester and worsen and put our markets

in jeopardy, FHFA, after painstaking review, has decided to take action now.

CGSSé].]lB?GUV€IUm=]]]TM-lm DOCument 1-]1 F|MGDUZFB Fl§gg€B¢bblGPEgz§i¢El §§¢2339

Key events over the past six months have demonstrated the increasing challenge
faced by the companies in striving to balance mission and safety and soundness,
and the ultimate disruption of that balance that led to today’s announcements ln
the first few months of this year, the secondary market showed significant

deterioration, with buyers demanding much higher prices for mortgage backed

securities.

ln February, in recognition of the remediation progress in financial reporting, we

removed the portfolio caps on each company, but they did not have the capital to

use that flexibility.

In March, we announced with the Enterprises an initiative to increase mortgage
market liquidity and market confidence We reduced the OFHEO-directed capital
requirements in return for their commitments to raise significant capital and to

maintain overall capital levels well in excess of requirements

In April, we released our Annual Report to Congress, identifying each company as
a significant supervisory concern and noting, in particular, the deteriorating

mortgage credit environment and the risks it posed to the companies.

CGSS§.JJ;$?CWJU§G|%JHNW-LM |D©Cumehf 1-11 EIMU;QUUA.JZS HBQQ@%DLOPE@@®@:¢EMO

In May OFHEO lifted its 2006 Consent Order With Fannie Mae after the company
completed the terms of that order. Subsequently, F annie Mae successfully raised

$7.4 billion of new capital, but Freddie Mac never completed the capital raise

promised in March.

Since then credit conditions in the mortgage market continued to deteriorate, with
home prices continuing to decline and mortgage delinquency rates reaching
alarming levels. FHFA intensified its reviews of each company’s capital planning
_ and capital position, their earnings forecasts and the effect of falling house prices

and increasing delinquencies on the credit quality of their mortgage book.

In getting to today, the supervision team has spent countless hours reviewing with
each company various forecasts, stress tests, and projections, and has evaluated the
performance of their internal models in these analyses. We have had many
meetings with each company’s management teams, and have had frank exchanges
regarding loss projections, asset valuations, and capital adequacy. More recently,

we have gone the extra step of inviting the Federal Reserve and the OCC to have

some of their senior mortgage credit experts join our team in these assessments

Qa§@li:JiS/LWU©@B-JJM-LDA mmmtiiii HHédcoimeB[ie PE@@§ efcifoiteaz;@@@ln 2541

The conclusions we reach today, While our own, have had the added benefit of

their insight and perspective

After this exhaustive review, I have determined that the companies cannot continue
to operate safely and soundly and fulfill their critical public mission, without

significant action to address our concerns, Which are:

0 the safety and soundness issues l mentioned, including current
capitalization; d

0 current market conditions;

o the financial performance and condition of each company;

0 the inability of the companies to fund themselves according to normal

practices and prices; and

o the critical importance each company has in supporting the residential

mortgage market in this country,

Therefore, in order to restore the balance between safety and soundness and

mission, FHFA has placed Fannie Mae and Freddie Mac into conservatorship.

That is a statutory process designed to stabilize a troubled institution with the

CMQ:U;&DUDOSGGBJJ.DMLIM mitmmeh't 1-1 Fiil€di G;OLW/l-‘LB FFaU@§o®H@-”PBQQEPJQ€PQGLZ

objective of returning the entities to normal business operations FHFA will act as

the conservator to operate the Enterprises until they are stabilized.

The Boards of both companies consented yesterday to the conservatorship l
appreciate the cooperation we have received from the boards and the management
of both Enterprises These individuals did not create the inherent conflict and

flawed business model embedded in the Enterprises’ structure

The goal of these actions is to help restore confidence in Fannie Mae and Freddie
Mac, enhance their capacity to fulfill their mission, and mitigate the systemic risk
that has contributed directly to the instability in the current market. The lack of
confidence has resulted in continuing spread widening of their MBS, which means
that virtually none of the large drop in interest rates over the past year has been
passed on to the mortgage markets. On top of that, Freddie Mac and Fannie Mae,

in order to try to build capital, have continued to raise prices and tighten credit

standards.

FHFA has not undertaken this action lightly. We have consulted with the

Chairman of the Board of Governors of the Federal Reserve System, Ben

Bernanke, who was appointed a consultant to FHFA under the new legislation. We

Ceaeé_JJ;$?Cu\,Q@GGt%MNMM |Document 1-1 Fi||ad:|(l'OlIBt]?S Hagge?&)t)iial>§@@®|§:#m?,

have also consulted with the Secretary of the Treasury, not only as an FHFA
Oversight Board member, but also in his duties under the law to provide financing

to the GSES. They both concurred with me that conservatorship needed to be

undertaken now.
There are several key components of this conservatorship:

First, Monday morning the businesses will open as normal, only with stronger

backing for the holders of l\/JBS, senior debt and subordinated debt.

Second, the Enterprises will be allowed to grow their guarantee MBS books
without limits and continue to purchase replacement securities for their portfolios,

about $20 billion per month without capital constraints

Third, as the conservator, FHFA will assume the power of the Board and

management

Fourth, the present CEOs will be leaving, but we have asked them to stay on to

help with the transition.

C@SS@J.J§L$?GUVCUM%JM~|LM |DOCument 1-]]. H-'ilLEIUClIJMU?S HngEBQJbILGPE’M®|B:¢ESM

Fifth, l am announcing today l have selected Herb Allison to be the new CEO of
Fannie Mae and David Moffett the CEO of Freddie Mac. Herb has been the Vice
Chairman of Merrill Lynch and for the last eight years chairman of TIAA-CREF.
David was the Vice Chairman and CFO of US Bancorp. l appreciate the
willingness of these two men to take on these tough jobs during these challenging
times Their compensation will be significantly lower than the outgoing CEOs.

They will be joined by equally strong non-executive chairmen.

Sixth, at this time any other management action will be very limited. In fact, the
new CEOs have agreed with me that it is very important to work with the current
management teams and employees to encourage them to stay and to continue to

make important improvements to the Enterprises

Seventh, in order to conserve over $2 billion in capital every year, the common
stock and preferred stock dividends will be eliminated, but the common and all
preferred stocks will continue to remain outstanding Subordinated debt interest

and principal payments will continue to be made.

Eighth, all political activities -- including all lobbying -- will be halted

immediately. We will review the charitable activities

cmé:ia-m»coeooai.imm mumii»i Filed aim/oelis Waefdfoinaga@el@ 2945

Lastly and very importantly, there will be the financing and investing relationship
with the U.S. Treasury, which Secretary Paulson will be discussing We believe
that these facilities will provide the critically needed support to Freddie Mae and

Fannie Mae and importantly the liquidity of the mortgage market

One of the three facilities he Will be mentioning is a secured liquidity facility
which will be not only for Fannie Mae and Freddie Mac, but also for the l2
Federal Home Loan Banks that FHFA also regulates The Federal Home Loan
Banks have performed remarkably well over the last year as they have a different
business model than Fannie l\/lae and Freddie Mac and a different capital structure
that grows as their lending activity grows They are joint and severally liable for
the Bank System’s debt obligations and all but one of the 12 are profitable

Therefore, it is very unlikely that they will use the facility.

During the conservatorship period, FHFA will continue to Work expeditiously on
the many regulations needed to implement the new law. Some of the key

regulations will be minimum capital standards, prudential safety and soundness
standards and portfolio limits lt is critical to complete these regulations so that

any new investor will understand the investment proposition.

Caaeelil£?etzMUM-|LDA Document JL»JL PFiibiiiOliOMiJzS P|ng€i@bpidl>£’@@e|@:%o@f€

This decision was a tough one for the FHFA team as they have worked so hard to
help the Enterprises remain strong suppliers of support to the secondary mortgage
markets Unfortunately, the antiquated capital requirements and the turmoil in
housing markets over-whelmed all the good and hard work put in by the FHFA
teams and the Enterprises’ managers and employees Conservatorship will give
the Enterprises the time to restore the balances between safety and soundness and
provide affordable housing and stability and liquidity to the mortgage markets l
want to thank the FI-IFA employees for their work during this intense regulatory
process They represent the best in public service I would also like to thank the
employees of Fannie Mae and Freddie Mac for all their hard work. Working
together we can finish the job of restoring confidence in the Enterprises and with
the new legislation build a stronger and safer future for the mortgage markets,

homeowners and renters in America.

Thank you and I will now turn it back to Secretary Paulson.

lO

